DETAILED ACTION

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Application #17/198,564 (now U.S. Patent No. 11,352,988) was allowed following an amendment to a set of claims identical to those rejected below. Generally, claim 18 of application #17/198,564 was indicated as containing allowable subject matter and was amended into claims 1 and 9.
As the claims of the instant application are identical to the pre-amended claims of #17/198,564, they are rejected in the same manner. However, claim 18 is not indicated as containing allowable subject matter in this rejection. 
Claim 18 (by nature of its dependence from claim 9) is rejected under 35 U.S.C. 101, as a statutory double patenting rejection, as claiming the same invention as that of claim 9 of prior U.S. Patent No. 11,352,988.

If claim 18 were to be amended into claims 1 and 9, all claims would be rejected under 35 U.S.C. 101, as a statutory double patenting rejection, as claiming the same invention as that of claims 1-19 of prior U.S. Patent No. 11,352,988.
The combination of claims 1 and 18 of the instant application is identical to claim 1 of US Pat No 11,352,988.
The combination of claims 9 and 18 of the instant application is identical to claim 1 of US Pat No 11,352,988.
Claims 2-17 of the instant application are identical to claims 2-17 of US Pat No 11,352,988.
Claims 19-20 of the instant application are identical to claims 18-19 of US Pat No 11,352,988

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11-12, 15-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shawcross (US Pub No 2007/0183944).
In regard to claim 1, Shawcross discloses a plasma generator (see Title) comprising a first and a second dielectric (considered to comprise the “middle” two of the four electrode sets generally defined by plates 8 (and generally including each adjacent face of 3 and 5), see Fig 1, in other words, the second and third electrode sets in an upstream to downstream direction) barrier discharge (DBD) electrode (see Paragraph 0036: “dielectric barrier 8 is positioned between each successive filter element 3,5”) disposed at least partially proximal to a fluid stream (see the flow arrows in Fig 1, also see Paragraph 0036: “Gas flowing into the reactor follows the path shown by the arrows in FIG. 1. The gas passes around the outer edges of the filter elements 3,5 and the dielectric barriers 8 and into the spaces 11 between the filter elements 3,5 and the dielectric barriers 8.”), wherein the first DBD electrode generates a nonthermal plasma (see Abstract).
In regard to claim 2, Shawcross discloses the generator of claim 1, wherein the first DBD electrode (of the second electrode set in the flow direction) is a plasma actuator (generally functioning to cause plasma generation, see Paragraph 0036: “Plasma is formed in the space 11 during operation of the reactor.”).
In regard to claim 3, Shawcross discloses the generator of claim 1, further comprising a plasma actuator (the first (most upstream) electrode set as seen in Fig 1, generally defined by the upstream most plate 8 and associated elements 3 and 5) disposed circumferentially on an interior wall of the plasma generator (tab elements 4 being mounted to the interior wall of 2, and being generally included with each electrode set), upstream from the first DBD electrode (upstream of the second electrode set in the flow direction).
In regard to claim 4, Shawcross discloses the generator of claim 2, wherein a wall of the first DBD electrode (the “upstream face” of central most element 3, facing the second (in the flow direction) plate 8, being generally “a wall” associated with the first electrode (the second electrode set in the flow direction, including the second plate 8)) is a ground electrode (see Paragraph 0036: “The reactor comprises an outer conducting can 1 which acts as the earth connection 2 for those filter elements 3 which are connected to earth.”) for a first high voltage electrode positioned outside the wall (the upstream of adjacent elements 5 being located outside of the central most element 3 (and intervening plate 8) and being connected to high voltage, see Paragraph 0037: “the end 16 of the filters 5 connected to high voltage”).
In regard to claim 5, Shawcross discloses the generator of claim 4, wherein a wall of the second DBD electrode (the “downstream face” of central most element 3, facing the third (in the flow direction) plate 8, being generally “a wall” associated with the first electrode (the second electrode set in the flow direction, including the second plate 8)) is a ground electrode (see Paragraph 0036) for a second high voltage electrode positioned outside the wall of the second DBD electrode (the downstream of adjacent elements 5 being located outside of the central most element 3 (and intervening plate 8) and being connected to high voltage, see Paragraph 0037: “the end 16 of the filters 5 connected to high voltage”).
In regard to claim 6, Shawcross discloses the generator of claim 1, further comprising a third DBD electrode (the downstream most electrode set generally defined by the forth, in the flow direction, plate 8), wherein the first, second, and third electrodes are arranged in the fluid stream with respect to each other (see Fig 1) to complement the Von Karman Vortex Street fluid instability of matter passing through the fluid stream (as the elements 3, 5, and 8 of each electrode set are essentially baffles in the flow through the reactor, they would inherently contribute, at least to some small extent, to vortex shedding in the flow ).
In regard to claim 7, Shawcross discloses the generator of claim 2, wherein the first and second DBD electrodes each have an axis along the greatest length of each electrode (generally in the direction of the diameter of the reactor, or “left to right” from the perspective of Fig 1), respectively (each of elements 3, 5, 8 extending generally across the reactor in the direction of the diameter of the reactor), and wherein the first and second DBD electrodes are positioned in the fluid stream such that each axis is perpendicular to a flow of matter in the fluid stream (the flow, overall, flows into the “bottom” of the reactor (as seen in Fig 1) and out the top, with each element in the electrode sets extending “left to right” across the reactor).
In regard to claim 8, Shawcross discloses the generator of claim 1, wherein the first and second DBD electrodes (he “middle” two of the four electrode sets generally defined by plates 8) generate a plurality of oxidants about a reaction zone in the fluid stream (for example, see Paragraph 0024), and wherein the plurality of oxidants treat matter in the fluid stream to increase combustion efficiency in a combustion chamber of an internal combustion engine (while Shawcross is generally drawn to processing engine exhaust (see Paragraph 0001), the device is considered CAPABLE of treating intake air).
In regard to claim 9, Shawcross discloses plasma generator (see Title) comprising: 
a first plasma actuator (the first (most upstream) electrode set as seen in Fig 1, generally defined by the upstream most plate 8 and associated elements 3 and 5, generally functioning to cause plasma generation, see Paragraph 0036: “Plasma is formed in the space 11 during operation of the reactor.”) disposed on a circumferential inner surface of the plasma generator (tab elements 4 being mounted to the interior wall of 2, and being generally included with each electrode set), disposed in and at least partially exposed to a fluid stream (see the flow arrows in Fig 1, also see Paragraph 0036: “Gas flowing into the reactor follows the path shown by the arrows in FIG. 1. The gas passes around the outer edges of the filter elements 3,5 and the dielectric barriers 8 and into the spaces 11 between the filter elements 3,5 and the dielectric barriers 8.”); and 
a DBD electrode (considered to comprise the “second” (in a flow direction) of the four electrode sets generally defined by plates 8 (and generally including each adjacent face of 3 and 5), see Fig 1, in other words, the second set in an upstream to downstream direction) disposed on an inner surface of the plasma generator (see Fig 1), disposed in and at least partially exposed to the fluid stream (again see Paragraph 0036).
In regard to claim 11, Shawcross discloses the generator of claim 9, further comprising a cylinder disposed within and substantially parallel to a portion of the plasma generator, wherein the cylinder comprises a second plasma actuator electrode about a surface of the cylinder (the “third” (in a flow direction) of the four electrode sets generally defined by plates 8 (and including each adjacent face of 3 and 5), is generally cylindrical and is disposed within the generator and parallel to the other electrode sets of the plasma generator), and wherein the cylinder induces mixing of a plurality of radicals (as can seen in the flow arrows in Fig 1, some amount of mixing of materials in the flow stream will occur).
In regard to claim 12, Shawcross discloses the generator of claim 9, wherein the first plasma actuator generates a nonthermal plasma (see Abstract).
In regard to claim 15, Shawcross discloses the generator of claim 9, wherein at least one of the first plasma actuator or the DBD electrode uses plasma to create thrust in the fluid stream (as plasma generation results in charged particles, there will inherently be some amount of thrust between particles, at least locally).
In regard to claim 16, Shawcross discloses the generator of claim 9, wherein the first plasma actuator (defined by the most upstream plate 8 and associated elements 3 and 5) is upstream of the DBD electrode (defined by the second most upstream plate 8 and associated elements 3 and 5).
In regard to claim 19, Shawcross discloses the generator of claim 11, wherein the cylinder (at least portion 3) is supported by a structural member (considered to be the interfaces of 3 with 4) extending radially from the cylinder (extending out to the housing wall 2), and wherein the structural member comprises an electrode (4 being a part of the ground electrode, see Paragraph 0039). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shawcross (US Pub No 2007/0183944) in view of Khair (US Pub No 2001/0042372).
In regard to claim 10, 
Shawcross discloses the generator of claim 9, wherein the DBD electrode is a second plasma actuator (generally functioning to cause plasma generation, see Paragraph 0036: “Plasma is formed in the space 11 during operation of the reactor.”). 
Shawcross does not positively disclose wherein the plasma generator is positioned upstream from an exhaust gas recirculation (EGR) of an internal combustion engine (ICE). 
In other words, while the generator of Shawcross is located in an engine system (Paragraph 0001) Shawcross does not discuss EGR. 
However, it is well known in the art to configure engine systems with EGR systems. Khair discloses an engine system having a generally similar plasma generator (nonthermal, dielectric barrier discharge, see Paragraph 0019 and Fig 1, element 10). Further, Khair discloses wherein the generator is located upstream (exhaust flow) of an EGR connection (see EGR valve 18). Khair teaches that EGR systems in general reduce pollution (Paragraph 0004) and utilizing a plasma generator along with an EGR system reduces wear to components (Paragraphs 0004-0006). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the exhaust system in which is located the generator of Shawcross with EGR components to further reduce pollution of the system, as taught by Khair, and to utilize the arrangement taught by Khair (arranging the EGR components such that the generator is positioned upstream to reduce wear and extend the life of the components).
In regard to claim 17, 
Shawcross discloses the generator of claim 9, wherein the first plasma actuator or the DBD electrode generates a plurality of radicals in the fluid stream (being the basic function of a plasma generator). 
Showcross does not positively disclose wherein the plurality of radicals increase combustion efficiency in a combustion chamber of an internal combustion engine (ICE). 
For the same reasons as set forth immediately above, it would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the exhaust system in which is located the generator of Shawcross with EGR components to further reduce pollution of the system, as taught by Khair, and to utilize the arrangement taught by Khair (arranging the EGR components such that the generator is positioned upstream to reduce wear and extend the life of the components).
In such a configuration (in general combined with Khair), combustion efficiency (at least in regard to combustion emissions efficiency) of the engine would increase (and maintain increases longer over the life of the engine due to the reduced wear and extended life brought on by the effect of the plasma generator).
In regard to claim 20, 
Shawcross discloses the generator of claim 9. 
Shawcross does not positively disclose wherein the generator is structurally integrated in or separately appended to the air intake stream of an ICE device. 
For the same reasons as set forth above, it would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the exhaust system in which is located the generator of Shawcross with EGR components to further reduce pollution of the system, as taught by Khair, and to utilize the arrangement taught by Khair (arranging the EGR components such that the generator is positioned upstream to reduce wear and extend the life of the components). 
In such a configuration, the plasma generator would be separately appended to the air intake stream (flow from the generator would pass through the EGR system and then into the intake stream).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shawcross (US Pub No 2007/0183944) in view of Min et al. (US Pub No 2010/0192542).
In regard to claim 13,
Shawcross discloses the generator of claim 9, but does not positively disclose further comprising an electrically shielded circuit housing coupled to the plasma generator, wherein the electrically shielded circuit housing encloses a ground wire and a high voltage wire for a high voltage transformer. 
In other words, while Shawcross does disclose utilizing high voltage in general (for example, Paragraph 0018: “connectable to earth and high voltage by any suitable means”), Shawcross does not positively disclose the circuitry. 
However, it is very well known in the art to utilize such arrangements. Min discloses a plasma generator (Title) and teaches that (from Paragraph 0075): “The external terminals 108 and 109 have a structure which allows power supply connection portions exposed to high voltage to be simply and effectively shielded from a large amount of moisture, harmful particulate matter, or gases of various environments such as corrosive gases, which degrade electrical insulation performance, thereby increasing the reliability of insulation.”. 
It would have been obvious to one of ordinary skill at the time the invention was made to utilize appropriate circuitry (such as a high voltage transformer to provide a suitable means of high voltage electricity (as generally taught by Shawcross)) and further to arrange the reactors circuitry in a shielded housing to increase the reliability of the circuit as taught by Min.
In regard to claim 14, Shawcross modified supra discloses the generator of claim 13, wherein a reactor chamber (2, Fig 1) of the plasma generator is grounded (Paragraph 0036: “The reactor comprises an outer conducting can 1 which acts as the earth connection 2 for those filter elements 3 which are connected to earth.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747